Citation Nr: 1704296	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to October 5, 2012, for the grant of service connection for hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1944 to October 1945 and from October 1945 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision, which granted service connection for hearing loss with a 20 percent evaluation, effective October 5, 2012, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO is the agency of original jurisdiction (AOJ).

The Veteran filed his claim for service connection for hearing loss on October 5, 2012.  The RO granted service connection for both conditions in April 2013.  In May 2013, the Veteran filed his Notice of Disagreement (NOD).  In August 2013, VA issued a Statement of the Case (SOC), continuing the effective date of October 5, 2012.  The Veteran filed his VA Form 9 in September 2013, stating that he believes his claim warrants an earlier effective date.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The record contains no statement, communication, or other information from the Veteran, prior to October 5, 2012, that can reasonably be construed as constituting a claim for service connection for hearing loss.


CONCLUSION OF LAW

The criteria for an effective date prior to October 5, 2012, for the grant of service connection for hearing loss, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2014&2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.152, 3.159, 3.326 (2016).

The Veteran's claim was filed as a Fully Developed Claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a Fully Developed Claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA Medical Centers, which will be obtained by VA.  In certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA examination, may still be required prior to the adjudication of the claim.  The Fully Developed Claim form includes notice to veterans of what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings and effective dates.  As the form included guidance on how VA assigns effective dates, the Board finds that the duty to notify has been satisfied.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the outcome in this appeal turns on the date the appellant filed his claim, a medical opinion or examination is not required.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Analysis

The Veteran asserts that he should have an earlier effective date for the grant of service connection for hearing loss.

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.



Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  However, the regulations applicable to this case allowed for informal claims and it is those regulations that the Board relies on.  Regulations applicable to this case include that a "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.155(a) (2014).  Informal claims for an increase included VA reports of hospitalization or examination and other medical records.  38 C.F.R. § 3.157 (2014).  

Effective prior to March 2015, and applicable to this case, is the regulation that provided that communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2016).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  Such informal claim must identify the benefit sought.  Id. 

Also effective prior to March 2015, and thus in place during the course of the claim and appeal before the Board, was 38 C.F.R. § 3.157.  This provided that once a formal claim for compensation has been allowed, the date of receipt of a report of examination or hospitalization by VA would be accepted as the date of receipt of a claim when such reports relate to examination or treatment for a disability for which service connection has previously been established would be accepted as an informal claim for increased benefits.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, 'the claimant must submit a written document identifying the benefit and expressing some intent to seek it').  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

On October 5, 2012, VA received the Veteran's Fully Developed Claim for service connection for bilateral hearing loss.  The Veteran asserts that, at a minimum, he should be granted an effective date to when he first received hearing aids from VA.  

During the November 2016 hearing, the Veteran first testified that he had made an application to VA prior to the October 2012 application.  When asked what RO handled the claim, the Veteran testified that it was the Bakersfield Outpatient Clinic.  He could not recall when that took place.  His representative then turned to when VA first examined his hearing and the Veteran testified that this took place in the 1950s or 1960s.  He stated that he was not told that a hearing problem could have been due to service until approximately 2000.  Further inquiry yielded testimony from the Veteran that the only claim that he ever filed prior to 2012 was one for dental treatment in the 1950s.  He again testified that he had first filed a claim for hearing loss in the late 1950s or 1960s but clarified that he was just trying to get medical benefits in general.  The Veteran clarified that as to filing a claim for compensation benefits, he first did so in October 2012.  The Veteran stated that he did not file a claim for service connection prior to 2012 because he was not aware that he was eligible.  This testimony is evidence that the Veteran first filed his claim for disability compensation benefits for hearing loss in October 2012.  

The record does not contain any earlier statement or action indicating intent to file a claim for service connection for hearing loss, other than the Veteran's own statement that he attempted to file for "medical benefits in general" but was turned away in the late 1950s or early 1960s from Bakersfield Outpatient Clinic in Bakersfield, CA.  

In addition, there is no evidence that the Veteran clearly expressed intent to file a claim until the October 2012 filing.  Contact with VA and treatment at VA medical centers are not themselves the filing of a claim of entitlement to service connection.  A preponderance of the evidence shows that VA did not receive his claim of entitlement to disability compensation benefits until October 5, 2012. 

The Board has reviewed the evidence and determines that the criteria for an effective date prior to October 5, 2012 for the grant of service connection for hearing loss have not been met.  See 38 C.F.R. § 3.400.  The record shows that the Veteran only filed one claim for entitlement to service connection for hearing loss, on October 5, 2012.  The regulations provide that the appropriate effective date is the later of either the date entitlement arose or the date of claim.  38 C.F.R. § 3.400.  Therefore, October 5, 2012 is the date of claim and the appropriate effective date for the award of benefits.


ORDER

An effective date prior to October 5, 2012 for the grant of service connection for hearing loss is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


